Citation Nr: 0101148	
Decision Date: 01/17/01    Archive Date: 01/24/01	

DOCKET NO.  99-15 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder.

3.  Entitlement to a compensable evaluation for bilateral 
hearing loss. 


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1970.  By rating action dated in August 1998, the 
Department of Veterans Affairs (VA) Regional Office 
Indianapolis, Indiana, granted service connection for 
bilateral hearing loss, rated noncompensable.  The regional 
office denied entitlement to service connection for a low 
back disability and a psychiatric disability, including post-
traumatic stress disorder.  The veteran appealed for a higher 
rating for the bilateral hearing loss and from the denials of 
service connection for the low back disability and 
psychiatric disability.  In September 1999, the veteran 
testified at a hearing at the regional office before a 
hearing officer.  The hearing officer granted service 
connection for tinnitus with an evaluation of 10 percent.  
The hearing officer confirmed and continued the 
noncompensable evaluation for the bilateral hearing loss and 
the denials of service connection for a low back disability 
and a psychiatric disability.  The case is now before the 
Board of Veterans' Appeals (Board) for appellate 
consideration.


REMAND

The record reflects that in April 1999 the veteran asked that 
he be provided a hearing at the regional office before a 
hearing officer.  As indicated previously, in September 1999, 
he was afforded a hearing at the regional office before a 
regional office hearing officer.  

The record further reflects, however, that on VA Forms 9, 
dated in May 1999, August 1999 and January 2000, the veteran 
requested a hearing before a Member of the Board at the local 
VA office.  He has not been provided such a hearing.

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the regional office for 
the following action:

The regional office should schedule the 
veteran for a hearing before a Member of 
the Board at the regional office.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
disposition in this case.  The veteran need take no action 
unless otherwise notified.  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

